Citation Nr: 0638108	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  99-21 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty for training in the 
National Guard from January 1964 to June 1964.  The veteran 
later had active duty from May 1966 to June 1969, and from 
January 1971 to December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which found that new and material evidence had 
not been submitted sufficient to reopen the veteran's claim 
of entitlement to service connection for a skin disability.  
This issue was remanded for further development in October 
2001.  This issue was then reopened by a November 2003 Board 
decision, and again remanded for further development.  The 
Board also notes that, during the course of this appeal, the 
veteran was awarded entitlement to service connection for 
PTSD.  Thus the remaining issue in appellate status is as 
noted above.  A hearing before a now retired Veterans Law 
Judge at the RO was held in July 2001.  The veteran was 
provided with the option to have an additional hearing, but 
declined that option by a letter dated September 2006.


FINDING OF FACT

The veteran did not exhibit chronic skin disability in 
service and current skin disability is not related to 
service.


CONCLUSION OF LAW

A chronic skin disability was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board notes that the veteran's claim was initially 
adjudicated prior to the enactment of the VCAA in November 
2000.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the plain language of 38 U.S.C.A. § 5103(a) (West 
2002), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application 
for VA- administered benefits.  Id. at 119.  The Court 
further held that VA failed to demonstrate that, "lack of 
such a pre-AOJ- decision notice was not prejudicial to the 
appellant, see 38 U.S.C.A. § 7261(b)(2) (West 2002 & Supp. 
2005) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.  However, the 
Court also stated that the failure to provide such notice in 
connection with adjudications prior to enactment of the VCAA 
was not error and that in such cases, the claimant is 
entitled to "VCAA-content complying notice and proper 
subsequent VA process."  Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in March 2001, July 
2003, April 2004, and May 2005.  The originating agency asked 
the veteran to submit any pertinent evidence in his 
possession, and specifically informed him of the evidence 
required to substantiate his claims, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf.  Therefore, the Board finds that he was 
provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records and reports of 
VA examination.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In an April 2006 letter, the RO advised the veteran as to how 
disability ratings and effective dates are awarded, as 
required in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the veteran's VA treatment records and reports of VA 
examinations.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(b).  With 
chronic diseases shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).

For veterans who served in Vietnam between January 9, 1962, 
and May 7, 1975, the provisions of 38 U.S.C.A. § 1116 and 38 
C.F.R. §§ 3.307(a)(6) and 3.309(e) establish a presumption of 
service connection for certain listed diseases that become 
manifest to a compensable degree during a claimant's lifetime 
or within the time limits established in law for specific 
diseases.  However, none of the conditions for which the 
veteran is claiming service connection in this case are 
diseases for which service connection may be presumed due to 
herbicide exposure.  The Board notes that with regard to the 
veteran's skin disability, there is no showing that the 
veteran has had at any time chloracne or other acneform 
disease consistent with chloracne, or porphyria cutanea 
tarda.  However, that does not preclude the veteran from 
establishing by the evidence of record that these conditions 
are directly related to his herbicide exposure, or are 
directly related to service.

Taking into account all relevant evidence, the Board finds 
that the preponderance of the evidence of record is against a 
finding that the veteran's current skin disabilities are 
related to service.  Initially, the Board notes that the only 
indication in the veteran's service medical records of any 
skin disability whatsoever is an October 1967 outpatient 
treatment record which notes a rash and sores on the 
veteran's penis, which were associated with venereal disease.  
This disease apparently resolved without residuals, as there 
is no evidence of further treatment for this disability, and 
the report of the veteran's separation examination dated June 
1969 found the veteran's skin to be completely normal.  The 
evidence of record does not show the veteran to have any skin 
disorder until March 1988, when the veteran is found upon VA 
examination to have lichen simplex of both calves.  Since 
that time to the present, the veteran has been found to have 
numerous skin disabilities, to include ongoing lichen 
simplex, psoriasiform spongiotic dermatitis, tinea pedia, 
tinea cruris, onychomycosis, possible statis dermatitis, and 
tinea unguium.  However, the preponderance of the evidence of 
record is against a finding that these various currently 
diagnosed skin disabilities are related to service.

In this regard, the Board finds most probative the opinion 
from an August 2005 VA examination.  That report indicates 
that the examiner reviewed the veteran's entire claims file, 
to include the veteran's service medical records, and 
conducted a thorough examination of the veteran.  At that 
time, the veteran was diagnosed with tinea pedis with 
onychomycosis and chronic dermatitis of the lateral aspect of 
the right lower leg.  The examiner indicates that it would be 
resorting to speculation to state that either of these 
diagnoses were due to the veteran's time in service.  In 
support of her opinion, the examiner noted that the veteran's 
service medical records showed no treatment for a skin rash.  
The examiner also noted that the veteran was not diagnosed 
with tinea pedis during his VA examination of March 1988.  
The examiner pointed out that, while the rash demonstrated on 
the veteran's lower leg was somewhat similar to the rash 
demonstrated on VA examination in March 1988, that 
examination was conducted many years after the veteran's 
separation from service.  The examiner also noted that, while 
the veteran reported being hospitalized in service for a 
rash, the veteran's service medical records did not show such 
hospitalization.  Therefore, the examiner opined that it 
would require resorting to mere speculation to state that the 
veteran's current rash was secondary to his time in service, 
without any notes to document such.  The examiner noted that 
the veteran's lower extremity rash had been called various 
things, all used to describe the same chronic dermatitis of 
the lower extremities.  However, the examiner indicated that 
the veteran also had tinea pedis with onychomycosis which was 
a separate diagnosis;  however, the examiner noted that the 
veteran was not diagnosed with that until many years after 
service as well.  The Board finds this examination, which 
found that it would be speculative to relate the veteran's 
skin disabilities to service, to be particularly probative as 
it is clearly based on a thorough examination of the veteran, 
a thorough review of the veteran's claims file, and is 
offered by a medical doctor.

The Board also notes the findings from a brief VA examination 
in June 2003.  At that time, the physician diagnosed the 
veteran with tinea pedis, tinea unguium, a slight hint of 
tinea cruris, and possible statis dermatitis of the lower 
legs.  The examiner indicated that tinea of the toenails was 
active on the veteran's legs and feet, however, he did not 
see anything on the veteran's feet that he could attribute to 
chemical exposure.  He indicated that fungus of all kinds was 
more common with heat and moisture.  He also indicated that 
there was no way for him to say that this was caused by 
exposure to wetlands in service, but he also indicated that 
he could say without a doubt that fungus was more commonly 
found with heat/moisture in that environment.  While the 
Board recognizes this opinion, it is highly speculative, and 
does not directly attribute the veteran's current skin 
disabilities to service; therefore, the Board finds it of 
limited value.

The Board notes the findings from a May 2002 VA outpatient 
treatment record in which the examiner indicates that the 
veteran has an unknown type of dermatitis, which the examiner 
indicates seems to be involved in Agent Orange exposure.  
However, the examiner did not indicate the reasoning for this 
supposition and it is speculative in nature.  Furthermore, 
although this examiner was unable to determine the type of 
dermatitis, as noted above, other examiners have been able to 
determine the type of skin disability the veteran has; 
therefore the Board finds more probative the opinion from an 
examiner such as the medical doctor who examined the veteran 
in August 2005, who indicated that she had reviewed the 
veteran's service medical records claims file, and who was 
able to give the veteran definitive skin diagnoses.  

The Board also notes an opinion from this same podiatrist in 
April 2003, who at that time diagnosed the veteran with 
possible dermatitis secondary to chemical exposure.  However, 
the podiatrist does not indicate the source of the possible 
chemical exposure.  Thus the Board finds this opinion to also 
be of limited probative value.

Thus, the Board finds that the preponderance of the evidence 
of record is against a finding that the veteran's current 
skin disabilities are related to service.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a skin disability is 
denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


